PER CURIAM
*680The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent accepted the legal representation of a husband and wife whose interests were directly adverse to each other, and then, after terminating the legal representation of the husband, filed suit on behalf of the wife against the husband in the same matter. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Jeanne Marie Laborde, Louisiana Bar Roll number 24821, be publicly reprimanded. It is further ordered that respondent shall attend the Louisiana State Bar Association's Ethics School.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.